         Case 1:18-cv-10340-DJC Document 104 Filed 10/31/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                            )
CENTRO PRESENTE, a membership organization, )
et al.,                                     )
                                            )
                         Plaintiffs,                     No. 1:18-cv-10340-DJC
                                            )
v.                                          )
                                            )
DONALD J. TRUMP, President of the United    )
States, in his official capacity, et al.,   )
                                            )
                         Defendants.        )


                                  JOINT STATUS REPORT

       Pursuant to the Court’s September 24, 2019 Order, see ECF No. 103, Plaintiffs Centro

Presente, et al. (“Plaintiffs”) and Defendants Donald J. Trump, et al. (“Defendants”) respectfully

submit this Joint Status Report. Reference is made throughout to the parties’ previous Joint

Status Report filed on September 20, 2019, ECF No. 101 (the “September Status Report”).

               1.     Bilateral Agreement with El Salvador

       On Monday, October 28, 2019, the Department of Homeland Security (“DHS”)

announced that the United States reached a bilateral agreement with El Salvador to extend TPS

protections for Salvadoran nationals through at least January 4, 2021. Press Release, DHS, U.S.

and El Salvador Sign Arrangements on Security & Information Sharing; Give Salvadorans with

TPS More Time (Oct. 28, 2019), https://www.dhs.gov/news/2019/10/28/us-and-el-salvador-sign-

arrangements-security-information-sharing-give-salvadorans. DHS has not yet published a

Federal Register Notice memorializing the agreement, but Defendants expect that the

forthcoming Federal Register Notice will provide further detail regarding an agreement that

provides Salvadoran TPS holders with an additional 365 days after the issuance of any mandate
           Case 1:18-cv-10340-DJC Document 104 Filed 10/31/19 Page 2 of 6



to the district court reversing the preliminary injunction, if applicable, in the Ramos litigation

discussed below.


               2.      Ramos v. Nielsen, No. 3:18-cv-1554-EMC (N.D. Cal.), appeal filed,
                       No. 18-16981 (9th Cir.)

       As the parties described in the September Status Report, a three-judge panel of the Ninth

Circuit heard oral arguments in the Ramos appeal on August 14, 2019. Following the argument,

the Court issued an order directing the parties to submit supplemental briefs concerning the

District Court’s determination of proceeding beyond the administrative record and the scope of

the administrative record. Order, Ramos v. Nielsen, No. 18-16981 (9th Cir. Aug. 21, 2019), ECF

No. 71. The supplemental briefing was completed on October 4, 2019, and the appeal remains

pending.

       Pursuant to this Court’s Order granting the Joint Motion, ECF No. 81, the deadline for

Plaintiffs to take depositions is stayed pending the disposition of the Ramos appeal by a three-

judge panel of the Ninth Circuit. The parties will also submit a status report within fourteen days

of a decision by the three-judge panel of the Ninth Circuit.

               3.      Proceedings in this Action Following Disposition of the Ramos Appeal

       Upon entry of a decision by a three-judge panel of the Ninth Circuit, either affirming or

reversing the District Court’s injunction, Plaintiffs intend to proceed with all discovery in this

action, including deposition testimony. Defendants contend that the nature of any future

proceedings will depend on whether the appeal is affirmed or reversed.

       If the Ramos injunction is affirmed, Defendants will seek to extend the current stay of

deposition testimony. As noted supra, Plaintiffs will seek to proceed with discovery.

Regardless, the parties agree that, if a three-judge panel affirms the preliminary injunction, they




                                                  2
           Case 1:18-cv-10340-DJC Document 104 Filed 10/31/19 Page 3 of 6



should meet-and-confer following that affirmance to discuss next steps and then file a status

report within fourteen days of the decision.

          If the Ramos preliminary injunction is vacated, either in whole or in part, the parties

agree that this action should proceed to a disposition on the merits in consideration of the TPS

termination dates.1 At this time, however, the parties disagree on the scope of any such further

proceedings. The parties are still conferring as to the principal disputed discovery matters

outlined in the September Status Report. Subject to the resolution of those discovery matters, the

parties propose submitting a status report to identify their respective positions addressing the

merits.

                 4.      Saget v. Trump, No. 1:18-cv-1599-WFK-ST (E.D.N.Y.), appeal filed,
                         No. 19-1685 (2d Cir.)

          On April 11, 2019, the United States District Court for the Eastern District of New York

issued a decision that preliminarily enjoined and restrained the Government from terminating

TPS for Haiti. Saget v. Trump, 375 F. Supp. 3d 280 (E.D.N.Y. 2019). On June 6, 2019, the

Government appealed the injunction to the United States Court of Appeals for the Second

Circuit. The Government filed its opening brief on September 19, 2019. Plaintiff-Appellees’

brief is due on December 19, 2019, and briefing is currently scheduled to be completed in

January 2020.

                 5.      Written Discovery in this Action Since the September Status Report

          In the September Status Report, the parties explained that Defendants had notified

Plaintiffs on September 18, 2019 that an additional revised privilege log would be forthcoming

reflecting the withdrawal of Defendants’ claims of privilege over approximately 500 documents,


1
  Defendants reserve the right to revisit whether a stay is appropriate in the future to the extent
there is consideration of en banc review by the Ninth Circuit or a party petitions the Supreme
Court for certiorari.


                                                    3
         Case 1:18-cv-10340-DJC Document 104 Filed 10/31/19 Page 4 of 6



along with a revised description for a small set of entries. Defendants produced this revised

privilege log on September 23, 2019. Defendants sent a further revised privilege log on

October 17, 2019. The parties have exchanged letters regarding Defendants’ privilege assertions

and are in the process of scheduling a meet and confer.

               6.      Unresolved Discovery Issues2

       In the September Status Report the parties set out their respective positions with respect

to three principal discovery issues: (i) Discovery from White House Custodians; (ii) Privilege

Assertions; and (iii) Depositions. The parties are at an impasse with respect to Discovery from

White House Custodians at this time, subject to the Court’s May 15, 2019 order addressing

Plaintiffs’ motion to compel. See ECF No. 89. The parties are continuing their conferrals with

respect to Defendants’ Privilege Assertions and Depositions; and Plaintiffs may commence

motion practice in the near future if a resolution is not reached.

               7.      Other.

       The parties do not request a live conference before the Court at this time, but the parties

would be glad to appear if the Court so wishes.




2
 Plaintiffs reserve the right to advance all of their discovery requests. To the extent the Court
permits further discovery, Defendants contend that discovery should be limited to the issues
discussed in this section.


                                                  4
        Case 1:18-cv-10340-DJC Document 104 Filed 10/31/19 Page 5 of 6



Respectfully submitted,

CENTRO PRESENTE, et al.                        DONALD J. TRUMP, President of the
                                               United States, in his official capacity, et al.

By their attorneys,                            By their attorneys,

/s/ Kevin P. O’Keefe                           JOSEPH H. HUNT
Eric J. Marandett (BBO# 561730)                Assistant Attorney General
Carlos J. Perez-Albuerne (BBO# 640446)
Kevin P. O’Keefe (BBO# 697101)                 BRIGHAM J. BOWEN
Xing-Yin Ni (BBO# 693876)                      Assistant Branch Director
Leah R. Milbauer (BBO# 703717)
Allison S. Ercolano (BBO# 698601)              /s/ Adam D. Kirschner
Natalia Smychkovich (BBO# 699289)              ADAM D. KIRSCHNER
Anna S. Roy (BBO# 703884)                      IL Bar. No. 6286601
CHOATE, HALL & STEWART LLP                     Senior Trial Counsel
Two International Place                        United States Department of Justice
Boston, Massachusetts 02110                    Civil Division, Federal Programs Branch
(617) 248-5000                                 1100 L Street NW, Room 11020
                                               Washington, DC 20530
Oren Sellstrom (BBO# 569045)                   Tel: (202) 353-9265
Oren Nimni (BBO #691821)                       Fax: (202) 616-8460
Iván Espinoza-Madrigal (Admitted Pro Hac       Email: adam.kirschner@usdoj.gov
Vice)
LAWYERS FOR CIVIL RIGHTS                       Mailing Address:
61 Batterymarch Street, 5th Floor              Post Office Box 883
Boston, Massachusetts 02110                    Washington, D.C. 20044
(617) 988-0624
                                               Courier Address
                                               1100 L Street NW, Room 11020
Dated: October 31, 2019                        Washington, D.C. 20005




                                           5
         Case 1:18-cv-10340-DJC Document 104 Filed 10/31/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the

registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies

will be sent to those indicated as non-registered participants.

 Dated: October 31, 2019                           /s/ Kevin P. O’Keefe




                                                  6
